In concurring in the decision and opinion of the court in this case, where the erroneous judicial decision in question did not necessarily involve nor appear to involve any element of an attempted exercise of executive or legislative power, but *Page 61 
was wholly within the domain of judicial power, I do not think I am out of accord with the decision or with any statements made in the opinion in the case of Roth v. Union National Bank of Bartlesville, 58 Okla. 604, 160 P. 505, where the erroneous decision in question necessarily involved an attempted exercise of the legislative power to suspend or nullify the operation of unquestionably valid statutes, and thus included basic elements beyond the domain of judicial power, since the statutes in question were unambiguous and not open to construction in respect to the questions involved in that decision.